Citation Nr: 1432895	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  12-00 464	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety.  

3. Entitlement to an evaluation in excess of 30 percent prior to March 12, 2013 for residual right shoulder acromioplasty with degenerative joint disease and radiculopathy of the right upper extremity and in excess of 40 percent thereafter.

4. Entitlement to an evaluation in excess of 30 percent for residuals of status post C4-7 cervical discectomy and fusion with degenerative joint disease and degenerative disc disease.

5. Entitlement to an evaluation in excess of 30 percent for rhinorrhea, chronic congestion, and sinusitis.

6. Entitlement to an evaluation in excess of 30 percent prior to February 16, 2010 for major depressive disorder and in excess of 50 percent thereafter.

7.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

8.  Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION


The appellant served on active duty from June 1960 through April 1963 and from March 1992 to September 1994.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO.  



FINDING OF FACT

In a statement, dated June 27, 2014, prior to the promulgation of a decision in the appeal, the appellant notified the Board that she wished to withdraw her appeal with respect to: the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD; a psychiatric disorder, claimed as anxiety; entitlement to a rating in excess of 30 percent and 40 percent for the residuals of right shoulder acromioplasty with degenerative joint disease and radiculopathy of the right upper extremity; entitlement to a rating in excess of 30 percent for the residuals of a C4-7 cervical discectomy and fusion with degenerative joint disease and degenerative disc disease; entitlement to a rating in excess of 30 percent for rhinorrhea, chronic congestion, and sinusitis; entitlement to a rating in excess of 30 percent and 50 percent for major depressive disorder; entitlement to an initial evaluation in excess of 10 percent for tinnitus; and entitlement to an initial compensable evaluation for a bilateral hearing loss disability.  


CONCLUSION OF LAW

With respect to the issues of:  whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD; entitlement to service connection for a psychiatric disorder, claimed as anxiety; entitlement to an evaluation in excess of 30 percent (prior to March 12, 2013) and 40 percent (from March 12, 2013) for residual right shoulder acromioplasty with degenerative joint disease and radiculopathy of the right upper extremity; entitlement to an evaluation in excess of 30 percent for the residuals of a C4-7 cervical discectomy and fusion with degenerative joint disease and degenerative disc disease; entitlement to an evaluation in excess of 30 percent for rhinorrhea, chronic congestion, and sinusitis; entitlement to an evaluation in excess of 30 percent (prior to February 16, 2010) and 50 percent (from February 16, 2010) for major depressive disorder; entitlement to an initial evaluation in excess of 10 percent for tinnitus; and entitlement to an initial compensable evaluation for a bilateral hearing loss disability, the criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn all of the issues certified to the Board on appeal:  1) Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD; 2) Entitlement to service connection for anxiety; 3)  Entitlement to an evaluation in excess of 30 percent (prior to March 12, 2013) and 40 percent (from March 12, 2013) for residual right shoulder acromioplasty with degenerative joint disease and radiculopathy of the right upper extremity; 4)  Entitlement to an evaluation in excess of 30 percent for residuals of status post C4-7 cervical discectomy and fusion with degenerative joint disease and degenerative disc disease; 5)  Entitlement to an evaluation in excess of 30 percent for rhinorrhea, chronic congestion, and sinusitis; 6)  Entitlement to an evaluation in excess of 30 percent (prior to February 16, 2010) and 50 percent (from February 16, 2010) for major depressive disorder; 7)  Entitlement to an initial evaluation in excess of 10 percent for tinnitus; and 8) Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.




ORDER

With respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD, the appeal is dismissed.  

With respect to the issue of entitlement to service connection for anxiety, the appeal is dismissed.

With respect to the issue of entitlement to an evaluation in excess of 30 percent prior to March 12, 2013 and in excess of 40 percent from March 12, 2013 for residual right shoulder acromioplasty with degenerative joint disease and radiculopathy of the right upper extremity; the appeal is dismissed.  

With respect to the issue of entitlement to an evaluation in excess of 30 percent for the residuals of a C4-7 cervical discectomy and fusion with degenerative joint disease and degenerative disc disease, the appeal is dismissed.  

With respect to the issue of entitlement to an evaluation in excess of 30 percent for rhinorrhea, chronic congestion, and sinusitis, the appeal is dismissed.  

With respect to the issue of entitlement to an evaluation in excess of 30 percent prior to February 16, 2010 and in excess of 50 percent from February 16, 2010 for major depressive disorder, the appeal is dismissed.  

With respect to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus, the appeal is dismissed.  

With respect to the issue of entitlement to an initial compensable evaluation for a bilateral hearing loss disability, the appeal is dismissed.

		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


